Case 8:18-cv-02608-SDM-AAS Document 303 Filed 10/02/20 Page 1 of 3 PageID 6972




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


    HEALTHPLAN SERVICES, INC.,                        )
    a Florida corporation,                            )
                                                      )
           Plaintiff,                                 )
    v.                                                )
                                                      )   CASE NO. 8:18-cv-2608-SDM-AAS
    RAKESH DIXIT, FERON                               )
    KUTSOMARKOS, E-INTEGRATE, INC.,                   )
    KNOWMENTUM, INC, and MEDIA                        )
    SHARK PRODUCTIONS, INC.                           )
                                                      )
           Defendants.                                )
                                                      )


                  PLAINTIFF HEALTHPLAN SERVICES, INC.’S MOTION
                            FOR AN EXTENSION OF TIME

           Plaintiff HealthPlan Services, Inc. (“HealthPlan”), by and through their undersigned

    counsel, hereby requests an one-week extension of time to file the motion for default

    judgment with the expert report substantiating damages, and states as follows:

    I.    Good Cause Exists For An Extension Of Time

          On September 8, 2020, the Court granted HealthPlan’s motion (Doc. 299) for a three-

    week extension of time to move for default judgment with evidence substantiating its

    damages and fees. See Doc. 300. HealthPlan’s in-house counsel assigned to this matter, who

    is the key contact working on gathering the necessary evidence, was on bereavement leave

    for two weeks during the latest extension period. In order to proffer a comprehensive expert

    declaration in support of damages and attorneys’ fees, HealthPlan respectfully requests an


                                                  1
Case 8:18-cv-02608-SDM-AAS Document 303 Filed 10/02/20 Page 2 of 3 PageID 6973




    additional week, to October 13, 2020 for its expert to finalize the damages calculations. As

    the Court will recall, the deadline for the disclosure of expert witnesses was suspended

    earlier this year long before the Court directed that HealthPlan may move for default

    judgment with evidence substantiating damages. See Doc. 294 at 3. Since then, HealthPlan

    has been diligently working on the gathering of evidence for the preparation of its expert

    report to substantiate damages amounting to millions of dollars, as well as extensive

    attorneys’ fees awarded in the Court’s report and recommendation. This effort has taken a

    longer than anticipated because changes in personnel at HealthPlan and the above-referenced

    bereavement leave of in-house counsel have resulted in delays in preparing the supporting

    evidence. Accordingly, good cause exists for the requested extension of time. Fed. R. Civ.

    P. 6(b).

    II.    Conclusion

           For the above reasons, HealthPlan respectfully requests an one-week extension to file

    its motion for default judgment.

                                  Local Rule 3.01(g) Certification

           Pursuant to Local Rule 3.01(g), the parties have attempted in good-faith to resolve the

    issues presented by this Motion, but they have not yet been able to reach an agreement.

    HealthPlan’s counsel will update this certification if the parties resolve the issues presented

    in this Motion.


    Dated: October 2, 2020                        Respectfully submitted,

                                                  By: /s/ Stephen J. Leahu
                                                   Alejandro J. Fernandez

                                                  2
Case 8:18-cv-02608-SDM-AAS Document 303 Filed 10/02/20 Page 3 of 3 PageID 6974




                                                        Board Certified in Intellectual Property Law
                                                        FL. Bar No.: 32221
                                                        E-mail: alejandro.fernandez@akerman.com
                                                        Stephen J. Leahu
                                                        Board Certified in Intellectual Property Law
                                                        FL. Bar No. 54037
                                                        E-mail: stephen.leahu@akerman.com
                                                        Akerman LLP
                                                        401 E. Jackson Street, Suite 1700
                                                        Tampa, FL 33602
                                                        Telephone No.: (813) 209-5055
                                                        Facsimile No.: (813) 218-5413

                                                        William H. Frankel (IL ARDC No. 3127933)
                                                        Admitted Pro Hac Vice
                                                        Andrew J. Avsec (IL ARDC No. 6292313)
                                                        Admitted Pro Hac Vice
                                                        BRINKS GILSON & LIONE, P.C.
                                                        NBC Tower, Suite 3600
                                                        455 N. Cityfront Plaza Drive
                                                        Chicago, Illinois 60611
                                                        Email: wfrankel@brinksgilson.com
                                                        Email: aavsec@brinksgilson.com
                                                        Telephone No. (312) 321-4200
                                                        Telefacsimile No. (312) 321-4299

                                                        Counsel for Plaintiff



                                    CERTIFICATE OF SERVICE


           I HEREBY certify that on October 2, 2020, a true and correct copy of the foregoing

    was electronically filed with the Clerk of the Court via the CM/ECF system which

    transmitted it via electronic mail to all counsel of record.

                                                   /s/ Stephen J. Leahu




                                                    3
